Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 1 of 10 PAGEID #: 1491



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Brandon H. Queen,

                  Plaintiff,

          v.                                    Case No. 2:19-cv-2426

Commissioner of
Social Security,

                  Defendant.

                                  OPINION AND ORDER
          Plaintiff, Brandon H. Queen, brings this action under 42
U.S.C. §405(g) for review of a final decision of the Commissioner
of Social Security (“Commissioner”) denying his application for
supplemental         security    income.        Defendant   previously     received
benefits as a teenager, but those benefits were discontinued at age
eighteen when it was determined that he did not meet the adult
criteria for disability. In a decision dated February 8, 2019, the
administrative law judge (“ALJ”) found that plaintiff had severe
physical impairments, which are not at issue in this case, as well
as    a    learning       disorder.    PAGEID     948.      The    ALJ   found   that
plaintiff’s residual functional capacity (“RFC”) would permit him
to perform sedentary work, with physical limitations, and that
mentally, “the claimant can perform best in positions that do not
require fast-paced work or strict production quotas and only
occasional changes that are well explained.”                   PAGEID 950.       After
considering the testimony of a vocational expert, the ALJ decided
that there were jobs which plaintiff could perform and that
plaintiff was not disabled.           PAGEID 955-56.        This matter is before
the       court    for    consideration    of    plaintiff’s      August   5,    2020,
objections to the July 22, 2020, report and recommendation of the
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 2 of 10 PAGEID #: 1492



magistrate judge recommending that the decision of the Commissioner
be   affirmed.      The    Commissioner     has    filed    a   response   to   the
objections.
I. Standard of Review
      If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations      to     which    objection     is      made.”     28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                    Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                      28
U.S.C. § 636(b)(1).
      The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                  Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).             A decision supported by substantial
evidence is not subject to reversal even if the reviewing court
might arrive at a different conclusion.             Mullen v. Bowen, 800 F.2d
535, 545 (6th Cir. 1986).            “Substantial evidence exists when ‘a
reasonable mind could accept the evidence as adequate to support a
conclusion [and] ... presupposes that there is a zone of choice
within    which   the     decision-makers    can    go     either   way,   without
interference by the courts.’”          Blakley v. Comm’r of Soc. Sec., 581
F.3d 399, 406 (6th Cir. 2009)(internal citation omitted).                  Even if


                                        2
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 3 of 10 PAGEID #: 1493



supported by substantial evidence, however, “‘a decision of the
Commissioner will not be upheld where the [Commissioner] fails to
follow its own regulations and where that error prejudices a
claimant on the merits or deprives the claimant of a substantial
right.’”     Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th
Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746
(6th Cir. 2007)).
II. Objections
      Plaintiff argued in his statement of errors that the ALJ did
not properly evaluate the April 15, 2013, opinion of consultative
examiner Dory Sisson, Ph.D., a psychologist who evaluated plaintiff
for the Bureau of Vocational Rehabilitation (Ex. 8F); the May 30,
2013, opinion of State Agency Psychologist Jennifer Swain, Psy.D.,
who reviewed plaintiff’s records (Ex. 12F); and the June 19, 2013,
opinion of State Agency Psychologist Karen Steiger, Ph.D., who also
reviewed plaintiff’s records (Ex. 15F). He further argued that the
ALJ did not adequately incorporate limitations posed by these
experts in plaintiff’s RFC.
      ALJs have more discretion in considering non-treating source
opinions.     Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th
cir. 2013).     Because the above psychologists were consultants, not
treating physicians, the ALJ was not obligated to give “good
reasons” for the weight assigned to their opinions. Ealy, 594 F.3d
at 514; Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir.
2007).    Even where the “good reasons” requirement applies, review
of the ALJ’s explanation for rejecting an expert opinion need not
be confined to a single paragraph.          See Coldiron v. Comm’r of Soc.
Sec., 391 F. App’x 435,       439-41 (6th Cir. 2010)(ALJ may accomplish


                                        3
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 4 of 10 PAGEID #: 1494



the goals of the “good reasons” requirement by indirectly attacking
the supportability of the treating physician’s opinion or its
consistency with other evidence in the record); Heston v. Comm’r of
Soc.    Sec.,    245    F.3d   528,   535        (6th    Cir.    2001)(review       of   the
Commissioner’s findings must be based on the record as a whole).
        The ALJ, not a medical expert, ultimately determines the
claimant’s       RFC.     Coldiron,      391          F.App’x    at    439;   20    C.F.R.
§§404.1527(e)(2) and 404.1546(c). In making the RFC determination,
the ALJ must evaluate all the medical evidence as well as the
claimant’s testimony.           Webb v. Comm’r of Soc. Sec., 368 F.3d 629,
633 (6th Cir. 2004).           An ALJ’s decision to give weight to medical
opinion evidence does not require the ALJ to incorporate every
restriction proposed by the medical source. Salisbury v. Comm’r of
Soc. Sec., No. 5:11-CV-2277, 2013 WL 427733, *7 (N.D. Ohio Feb. 1,
2013).    “Even where an ALJ provides ‘great weight’ to an opinion,
there    is     no   requirement      that       an     ALJ    adopt   a   state    agency
psychologist’s opinions verbatim; nor is the ALJ required to adopt
the state agency psychologist’s limitations wholesale.”                           Reeves v.
Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015).
        The court agrees with the determination of the magistrate
judge that the ALJ adequately explained the weight assigned to each
of the psychologists’ opinions, that the ALJ’s evaluation of these
opinions was supported by substantial evidence, and that the ALJ
was not required to include all of the proposed limitations in
plaintiff’s RFC.
        Dr.   Sisson    examined      plaintiff          and    diagnosed     a   learning
disorder, noting that plaintiff’s reading and spelling skills were
stronger and generally functional, while his math skills were


                                             4
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 5 of 10 PAGEID #: 1495



weaker.    PAGEID 585.        Dr. Sisson reported that plaintiff’s syntax
and vocabulary usage/recognition were adequate, and that he did not
require simplification of information.                 PAGEID 581.         Testing
revealed that plaintiff had an overall IQ score of 85, in the low
average range, indicating mild impairment overall, but that his
composite scores ranged from low to average, indicating that his IQ
was not a good summary measure of his intellectual skills.                    PAGEID
583.       Dr.    Sisson      noted   that    plaintiff’s     verbal    and    non-
verbal/perceptual reasoning skills were average, indicating no
impairment       in   those    areas.        PAGEID   583.      His     short-term
attention/working memory skills were in the low range, indicating
moderate impairment, and his processing speed was low average,
indicating mild impairment. PAGEID 583. Dr. Sisson concluded that
plaintiff would be able to manage moderate work stress, although,
under high stress, plaintiff might experience a relapse with his
reported     anger     difficulties;     that     plaintiff     could     maintain
attention and concentration on a time-limited basis and would need
repetition       of    information,      an     environment      with      minimal
distractions, redirection to task, and allowance for breaks to
refocus; and that plaintiff could complete basic reading tasks but
might need simplification of more complex information.                  PAGEID 86.
       The ALJ gave Dr. Sisson’s opinion some weight, but concluded
that her opinion was only partially consistent with the evidence of
record.    See Bledsoe v. Barnhart, 165 F. App’x 408, 412 (6th Cir.
2006)(ALJ’s statement that the treating physician’s opinions were
“not well supported by the overall evidence of record and are
inconsistent with other medical evidence of record” was a specific
reason for not affording controlling weight to the opinion, and the


                                         5
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 6 of 10 PAGEID #: 1496



ALJ   did    not   violate    any    procedural     right        to   an    adequate
explanation).      The ALJ further explained:
      While she indicated that the claimant would benefit from
      extended time and or be allowed to work at his own pace,
      a limitation to positions that do not require fast-paced
      work or strict production quotas would adequately
      accommodate any issues he may experience maintaining
      pace.   Furthermore, there is no indication from the
      claimant’s work history at school1 or at the gas station2
      that he required redirection to task or breaks to
      refocus. Lastly, the mental residual functional capacity
      assessed herein would only allow for unskilled work, thus
      any accommodations for more complex math is not
      necessary.

PAGEID    954   (footnotes     added).       The   ALJ’s     decision        not    to
incorporate     the   exact   limitations     proposed      by    Dr.      Sisson   is
supported by substantial evidence.            The ALJ was not required to
include restrictions in the RFC that the ALJ did not accept.                       Hall
v. Comm’r of Soc. Sec., No. 1:17-CV-363, 2018 WL 3524467, at *4
(S.D. Ohio July 23, 2018), report and recommendation adopted, 2018
WL 4031060 (S.D. Ohio Aug. 23, 2018).
      The record otherwise supports the ALJ’s decision to assign
only some weight to Dr. Sisson’s proposed limitations.                        As the



      1
      Plaintiff, who was then a senior in high school, stated
during Dr. Sisson’s examination that he worked in the school
kitchen during lunch and had no problems at this job. PAGEID
580.
      2
      The September 25, 2018, report of consultative examiner
John S. Reece, Psy.D., indicates that plaintiff reported working
part-time at a gas station for eleven months. Although the ALJ
gave Dr. Reece’s opinion (that plaintiff had no mental
limitations) little weight, the ALJ did rely in part on this
report, noting plaintiff’s statements to Dr. Reese that he had no
problems getting along with coworkers and supervisors and was
able to perform repetitive tasks and handle changes in routine
and stress. See PAGEID 949-950; Ex. 33F, PAGEID 1387.

                                         6
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 7 of 10 PAGEID #: 1497



magistrate judge noted, the jobs identified by the vocational
expert were consistent with unskilled work.               See Doc. 18, p. 21.
The magistrate judge properly observed that the ALJ’s decision to
accord Dr. Sisson’s opinion partial weight is supported by the
opinions of the state agency psychologists, who also gave Dr.
Sisson’s opinion only partial weight.                 Dr. Swain noted that the
records showed no difficulty with anger, and that plaintiff:
reported getting along with others; worked in the lunchroom without
difficulty; was involved in sports; could complete simple tasks;
and reported that his concentration was improving and that he could
memorize    plays.         PAGEID   618.       Dr.    Steiger   commented   that:
plaintiff’s reading and math skills would not prevent him from
working; there was no evidence that anger issues were a current
problem;    there    was    no   evidence      that   plaintiff   would   require
significant redirection to task; and there was no indication of
problems with memory, completing tasks, concentration, or getting
along with others.         PAGEID 630.
      The ALJ adequately explained why she did not incorporate all
of Dr. Sisson’s proposed limitations in the RFC, and sufficiently
addressed plaintiff’s limitations in concentration, persistence and
pace, in understanding, remembering or applying information, and in
managing workplace stress by including in the RFC the requirement
that plaintiff could perform jobs that “do not require fast-paced
work or strict production quotas and only occasional changes that
are well explained.”         PAGEID 950.
      The ALJ also considered the opinions of Drs. Swain and
Steiger. Dr. Swain indicated that plaintiff should be able to work
with normal work hours and breaks; that he should be capable of


                                           7
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 8 of 10 PAGEID #: 1498



understanding, remembering, and completing simple 1-2 step work
tasks independently once learned, but may not be capable of reading
complex instructions; and that he should be capable of relating to
others on a superficial basis and of handling the stress of routine
work. PAGEID 618. Dr. Steiger concluded that plaintiff is capable
of remembering and following simple work instructions (1-3 step
instructions); that he may not be capable of doing work that
requires complex reading skills or more than simple math skills;
that he is capable of handling the stress of work within his
ability level; and that he is capable of sustaining concentration
and attention for work tasks that do not require frequent and
unexplained changes in job duties.           PAGEID 630.
      The ALJ gave the opinions of Drs. Swain and Steiger some
weight, noting that their opinions “are only partially consistent
with the evidence.”       PAGEID 954.       The ALJ further noted:
      Their indication that the claimant is limited to simple
      tasks is not supported by the evidence demonstrating low
      average IQ scores.... The claimant should be able to
      tolerate a number of work tasks as long as there are only
      occasional changes that are well explained. The record
      also does not document that the claimant has any social
      limitations, as he has worked previously without any
      apparent interpersonal issues and has participated in
      karate without any problems with others.

PAGEID 954. Thus, the ALJ adequately explained why the RFC did not
limit plaintiff to tasks of 1-2 or 1-3 steps or provide any
limitations on social interaction.            The RFC specifically limited
plaintiff to jobs involving “only occasional changes that are well
explained.”     PAGEID 950.     Further, as the ALJ previously noted in
addressing Dr. Sisson’s opinion, “the mental residual functional
capacity assessed herein would only allow for unskilled work[.]”


                                        8
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 9 of 10 PAGEID #: 1499



PAGEID 954. The potential for job stress was also addressed by the
requirement that plaintiff be in positions that do not require
fast-paced work or strict production quotas.              See PAGEID 950.
      The   ALJ   also    concluded    elsewhere     in   the    decision   that
plaintiff had only a mild limitation in the areas of understanding,
remembering and applying information and interacting with others.
PAGEID 949-950. The ALJ remarked on plaintiff’s statements that he
had no problems getting along with co-workers or supervisors in the
past and had never been fired or laid off from a job due to
difficulty getting along with others.            PAGEID 950.     The ALJ noted
plaintiff’s testimony that although he had some trouble with
reading, he attended college previously with adequate performance.
PAGEID 951.       The ALJ commented on records which revealed that
although plaintiff had an individualized education plan and was in
special education classes while in school, he was in regular
education classes with accommodations during his senior year and
successfully graduated from high school. PAGEID 953. The ALJ also
considered plaintiff’s daily activities, which included performing
his personal care independently, doing household chores, preparing
meals, going shopping, and counting change.               PAGEID 953.    See 20
C.F.R. §404.1529(c)(3)(i); Cruse v. Comm’r of Soc. Sec., 502 F.3d
532, 543 (6th Cir. 2007)(the ALJ can properly consider plaintiff’s
daily activities along with the other evidence in evaluating
whether plaintiff is disabled and in formulating his RFC).
      For the foregoing reasons, the court finds that the ALJ                did
not err considering the psychologists’ opinions.                Plaintiff’s RFC
is supported by substantial evidence, and his objections are not
well taken.


                                        9
Case: 2:19-cv-02426-JLG-EPD Doc #: 21 Filed: 10/26/20 Page: 10 of 10 PAGEID #: 1500



 III. Conclusion
       The court concludes that the RFC and the ALJ’s finding of
 nondisability are supported by substantial evidence.                  The court
 adopts and affirms the magistrate judge’s report and recommendation
 (Doc. 18).      The Commissioner’s decision is affirmed, and this
 action   is   dismissed.       The   clerk   shall    enter   final    judgment
 affirming the decision of the Commissioner.


 Date: October 26, 2020                   s/James L. Graham
                                   James L. Graham
                                   United States District Judge




                                        10
